DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 13 October 2021 and not repeated herein is overcome and hereby withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/24/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., US 2018/0361715 (“Sato”) in view of Kawai et al., JP 2002/292734A (“Kawai”)(both references previously cited).
Regarding claim 6,
Sato goes on to teach that the composition of layer A may comprise a polyethylene wax component which becomes easily exposed on the surface of the film during can manufacturing steps, and thus the lubricity of the film surface is improved [0039].  The polyethylene wax reads on the claimed lubricant component.  The polyethylene wax has a dropping point between 120 to 140° C [0014] and thus there is a reasonable expectation the melting point of the wax falls within the claimed range of from 80° C to 230° C.
Sato is silent regarding the average particle size of the polyethylene wax being 17.0 nm of less.
Kawai discloses a metal sheet coated with a polyester resin film wherein the metal sheet is for making metal can lids [0001, 0007].  The polyester resin film comprises a polyethylene terephthalate resin and lubricant particles [0008, 0020].  The lubricant particles may be fine resin particles [0021].  Kawai teaches that the lubricant particles have an average particles size of from 0.001 µm to 2.5 µm (i.e. 1 nm to 2500 nm) and that when the particles are larger than 2.5 µm pinholes are generated and when the particles are smaller than 0.001 µm it becomes difficult to form the film smoothly [0020, 0022].
Sato and Kawai are both directed toward metal sheets coated with a polyester resin layer comprising a lubricant.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the invention of Sato with the teaching of Kawai by selecting a polyethylene wax having an average particle size of from 1 to 2,500 nm with the expectation of producing a resin coated sheet comprising a polyester resin layer which is not difficult to form smoothly 
Regarding claim 7, Sato teaches a range of amount of polyethylene wax of from 0.2 wt% to 3.5 wt% [0040] which renders obvious the claimed range.
Regarding claims 10 and 11, Sato does not teach or suggest that any of the layers are required to comprise titanium oxide.  As such, modified Sato reasonably teaches a resin-coated metal sheet having a second resin coating layer comprising less than 30 mass% of titanium oxide as claimed.
Regarding claims 14 and 15, Sato teaches the above described A/B/A layer arrangement which reads on the claimed three-layer structure with one-layer A corresponding to the claimed outermost layer and one-layer A corresponding to the claimed lowermost layer.  Sato teaches the total thickness may be from 6 to 75 µm and the ratio of thickness of layer A to layer B ranges from 0.13 to 0.43 [0045].  As such, Sato reasonably teaches that the layers A and B may have a thickness range which overlaps or encompasses, and therefore renders obvious, the claimed layer thickness range.  Sato also teaches that the layer B may comprise from 15 to 30 wt% of titanium dioxide (i.e. titanium (IV) oxide) and the layers A may comprise 0.01 wt% or less titanium dioxide [0041, 0042] which meets the claimed titanium oxide content limitation.

Allowable Subject Matter
Claims 8, 9, 10, 11, 14, and 15 are allowed.

Response to Arguments
Applicant's arguments filed 6 January 2022 have been fully considered but they are not persuasive. 
On page 7 of the remarks Applicant asserts Kawai fails to teach or suggest an upper limit on the average particle diameter of the lubricant based on the adhesiveness of printing ink.  However, Kawai fairly teaches a range of particle sizes which overlaps, and therefore renders obvious, the claimed range (see MPEP 2144.05).  There is no requirement that a prior art reference recognize a specific property (such as ink adhesion) in order to render a claimed invention obvious.  On the contrary MPEP 2145 II establishes that the mere recognition of a latent property does not render nonobvious an otherwise known invention.  Additionally, the Examiner notes that Applicant has not established that there is any criticality associated with the claimed lubricant average particle diameter. On the contrary, the data presented in Applicant’s specification demonstrates that even when the lubricant particles have an average diameter within the claimed range, the resulting coated sheet can still have poor ink adhesion properties (see Comparative Example 7).  This suggest that the particle diameter is not necessarily critical to arriving at a desired degree of ink adhesion.  These points notwithstanding, it is also noted that the instant claims do not recite the presence of ink.  Therefore, even if the claimed average particle diameter were to be considered to be critical to ink adhesion, it would be irrelevant as there is no ink necessarily present on the claimed coated metal sheet. For these reasons Applicant’s argument is not found persuasive.
On pages 7 and 8 of the remarks Applicant notes that the lubricant particles of Kawai are particulate before they are added to the resin and the particles then disperse .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782